Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As argued by Applicant from line 13 on page 11 to line 5 on page 12 of the response filed December 10, 2020 the applied prior art to Doka, (EP 2,995,749), does not present the spacer as moving the climbing head away from the climbing rail when the climbing cylinder is retracted. Rather, Doka’s climbing head 13 slides along the climbing rail with bolt 11 forming part of the spacer 15.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046.  The examiner can normally be reached on Mon. - Fri. 8:30 - 5:00.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






                                                              /MICHAEL SAFAVI/                                                                         Primary Examiner, Art Unit 3631                                                                                                                               

































MS
March 06, 2020